UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7347



HELEN JEAN HONAKER,

                                           Petitioner - Appellant,

          versus


J. N. LILLER, Warden, Pruntytown Correctional
Center; STATE OF WEST VIRGINIA,

                                          Respondents - Appellees.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Charleston. John T. Copenhaver, Jr.,
District Judge. (CA-98-564-2)


Submitted:   November 4, 1999          Decided:     November 10, 1999


Before NIEMEYER, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Helen Jean Honaker, Appellant Pro Se. Darrell V. McGraw, Jr., Dawn
Ellen Warfield, OFFICE OF THE ATTORNEY GENERAL OF WEST VIRGINIA,
Charleston, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Helen Jean Honaker seeks to appeal the district court’s order

denying relief on her petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1999).     We dismiss the appeal for lack of jurisdiction

because Honaker’s notice of appeal was not timely filed.

     Parties are accorded thirty days after the entry of the dis-

trict court’s final judgment or order to note an appeal, see Fed.

R. App. P. 4(a)(1), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).         This appeal period is “mandatory

and jurisdictional.”        Browder v. Director, Dep’t of Corrections,

434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361

U.S. 220, 229 (1960)).

     The    district   court   entered     its   order    on   July   20,   1999;

Honaker’s    notice    of   appeal   was   filed   on    September    27,   1999.

Honaker’s failure to file a timely notice of appeal* or to obtain

either an extension or a reopening of the appeal period leaves this

court without jurisdiction to consider the merits of her appeal.

We therefore deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal




     *
       For the purposes of this appeal we assume that the date
Honaker wrote on the notice of appeal is the earliest date it would
have been submitted to prison authorities for mailing. See Houston
v. Lack, 487 U.S. 266 (1988).


                                       2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                3